22 So.3d 694 (2009)
Christopher J. THOMPSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4308.
District Court of Appeal of Florida, First District.
November 10, 2009.
Christopher J. Thompson, pro se, Petitioner.
Bill McCollum, Attorney General, and Giselle Denise Lylen and Brooke Poland, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Christopher J. Thompson is hereby afforded a belated appeal of the order of the Circuit Court for Duval County dated April 21, 2009, denying his amended motion for postconviction relief in that court's case number 16-1996-CF-004030-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, DAVIS, and ROBERTS, JJ., concur.